 



Exhibit 10.46
BOMBARDIER

     
 
  AEROSPACE
 
  Bombardier Inc.
 
  123 Garratt Boulevard, N17-27
 
  Downsview, Ontario, Canada M3K 1Y5
 
  www.bombardier.com
 
  TEL 1 (416) 633-7310
 
  FAX 1 (416) 375-4533

November 10, 2006
Ref. B06-7701-TB-0051L
Mr. J. Scott Kirby
President
US Airways Group, Inc.
111 W. Rio Salado Parkway
Tempe, AZ
85281

Subject:   Global Settlement

Dear Mr. Kirby,
Further to the ongoing discussions between Bombardier Inc. (collectively, with
its affiliated entities, “Bombardier”) and US Airways Group, Inc. (collectively
with its affiliated entities, “US Airways”), and in consideration of the
agreements set forth herein, Bombardier is prepared to (i) amend that certain
Master Purchase Agreement No. MPA-515 dated May 9, 2003 between Bombardier and
US Airways (as amended, the “US Airways MPA”) as herein set forth, and consent
to the assumption of the US Airways MPA, as modified by this letter agreement
(the “Letter Agreement”), in the Chapter 11 Cases (defined below) and (ii) waive
any cure amounts owed to it under the US Airways MPA in connection with the
assumption of such US Airways MPA, as modified by this Letter Agreement, and
further waive any cure amounts that may otherwise be due and owing in connection
with the executory contracts listed on Exhibit A hereto between Bombardier and
US Airways assumed in the Chapter 11 Cases. To that end, each of Bombardier and
US Airways hereby agrees as follows:

1.0   Modification of US Airways MPA       US Airways shall assume the US
Airways MPA, as modified and amended by this Letter Agreement, and such
assumption shall be deemed effective as of the effective date of the Plan of
Reorganization of US Airways confirmed in the Chapter 11 Cases by Order entered
therein on September 16, 2005. Provided that the Bombardier Claims (as defined
herein) are resolved in the manner set forth in Section 5 below, Bombardier
agrees to waive any cure amounts otherwise due and owing in connection with US
Airways’ assumption of the US Airways MPA, as modified and amended by this
Letter Agreement. After the assumption of the US Airways MPA, as modified and
amended by this Letter Agreement, Bombardier and US Airways shall amend and
restate the US Airways MPA (as so amended and modified, the “Amended and
Restated MPA”), and otherwise enter into such documentation as the parties shall
agree, to reflect the modifications and amendments provided for herein, and to
otherwise reflect the agreements of the parties incident thereto.

 



--------------------------------------------------------------------------------



 



  A.   Existing US Airways Aircraft         Upon assumption of the US Airways
MPA, as modified and amended by this Letter Agreement, all obligations of US
Airways to purchase and take delivery of the forty-two (42) “Firm Aircraft”
remaining undelivered under the US Airways MPA, and the rights of US Airways to
purchase and take delivery of the ninety (90) “Reconfirmable Aircraft” and the
ninety-four (94) “Option Aircraft” thereunder, and all obligations of Bombardier
to manufacture and deliver the “Firm Aircraft,” the “Reconfirmable Aircraft” and
the “Option Aircraft”, shall be deemed terminated, and neither party shall have
any further obligations, rights, claims, or causes of action regarding the “Firm
Aircraft,” “Reconfirmable Aircraft” and “Option Aircraft,” (except as Purchase
Right Aircraft, as set forth below, and their respective obligations with
respect thereto), whether arising under the US Airways MPA or otherwise, except
that Bombardier shall be entitled to an allowed general unsecured claim in the
amount of US$135 million (the “MPA Claim”) in the Chapter 11 Cases on account of
Bombardier’s timely filed proof of claim dated February 2, 2005 (Claim
No. 4328), as more specifically provided for in Section 5.0 below.     B.  
Purchase Right Aircraft         The US Airways MPA will be amended to provide US
Airways with new Purchase Right Aircraft as provided herein. Upon assumption of
the US Airways MPA, as modified and amended by this Letter Agreement, US Airways
shall have the right to purchase a total of up to ** Bombardier CRJ 200/700/900
series aircraft (the “Purchase Right Aircraft”), as US Airways shall from time
to time elect during the Purchase Right Period (as defined below); provided,
however, that Bombardier shall have no obligation to continue or recommence
manufacturing any particular type of such Purchase Right Aircraft (i.e. CRJ 200,
700 or 900 aircraft) during the Purchase Right Period solely to have such
aircraft type available for US Airways in the event US Airways shall elect to
exercise its right to purchase such type of Purchase Right Aircraft, and
Bombardier shall retain the right to continue or to discontinue manufacturing
each type of Purchase Right Aircraft, in its sole discretion and without
liability to US Airways, prior to any Purchase Right Aircraft becoming a New
Firm Aircraft (as defined herein). Other than the Purchase Right Aircraft
described herein, all rights of US Airways, and obligations of Bombardier, with
respect to the purchase and delivery of CRJ aircraft under the US Airways MPA
shall be deemed terminated and cancelled upon the assumption of the US Airways
MPA, as modified and amended by this Letter Agreement, such aircraft having been
converted to the Purchase Right Aircraft hereby.         US Airways shall have
the right to purchase some or all of the Purchase Right Aircraft from time to
time during a period of five (5) years (the “Purchase Right Period”) commencing
upon the date of execution of the Amended and Restated MPA. The delivery
position for any Purchase Right Aircraft ordered by US

**Confidential Treatment Requested.

2



--------------------------------------------------------------------------------



 



      Airways shall be “subject to availability.” To that end, at such time or
times during the Purchase Right Period as US Airways wishes to purchase any or
all of the Purchase Right Aircraft, US Airways shall deliver a written notice
thereof to Bombardier, which notice shall include the number of Purchase Right
Aircraft that US Airways then wishes to purchase, and the requested delivery
position for each of such Purchase Right Aircraft (the “Airways Notice”). Within
ten (10) business days after the receipt of the Airways Notice, Bombardier shall
advise US Airways in writing of the approximate delivery positions available for
such requested Purchase Right Aircraft (the “Bombardier Notice”). Bombardier
shall endeavor to accommodate the delivery positions requested by US Airways in
the applicable Airways Notice, but shall not be obligated to accept any delivery
positions requested by US Airways in the Airways Notice. Promptly (but in all
events not later than ten (10) business days) after its receipt of the
Bombardier Notice setting forth the proposed delivery positions for the
requested Purchase Right Aircraft, US Airways shall advise Bombardier in writing
(the “US Airways Response”) which, if any, of the delivery positions relative to
such requested Purchase Right Aircraft are acceptable to US Airways, whereupon
such Purchase Right Aircraft shall become “firm” aircraft (each such aircraft, a
“New Firm Aircraft”) under the US Airways MPA, as modified and amended by this
Letter Agreement, and, subject to Bombardier and US Airways reaching agreement
on the pricing, optional features, pre-delivery deposits and all other terms and
conditions incident to the purchase and sale of such New Firm Aircraft,
Bombardier shall be obligated to manufacture and deliver, and US Airways shall
be obligated to purchase and take delivery of, such New Firm Aircraft. Upon any
Purchase Right Aircraft becoming a New Firm Aircraft, US Airways shall deliver
US$** to Bombardier as a pre-delivery deposit against the purchase price for
such New Firm Aircraft. ** The parties further acknowledge and agree that the
Amended and Restated MPA shall not include any financing or trade-in rights with
respect to the Purchase Right Aircraft.         In the event that the delivery
positions available for any of the requested Purchase Right Aircraft, as
provided for by Bombardier in any Bombardier Notice delivered in response to any
Airways Notice, are not acceptable, US Airways shall so advise Bombardier in
writing within ten (10) business days of its receipt of the applicable
Bombardier Notice (which advice may be included in any applicable US Airways
Response), whereupon neither Bombardier nor US Airways shall have any obligation
with respect to the purchase and delivery of such Purchase Right Aircraft
pursuant to the proffered Airways Notice; provided, however, that the aggregate
number of Purchase Right Aircraft thereafter remaining available to US Airways
during the Purchase Right Period shall not be reduced by any Purchase Right
Aircraft requested by US Airways that do not become New Firm Aircraft.        
Any Purchase Right Aircraft that shall not have been requested for purchase by
US Airways pursuant to an Airways Notice delivered prior to the expiration of
the Purchase Right Period (and thereafter converted to New Firm Aircraft as
provided

**Confidential Treatment Requested.

3



--------------------------------------------------------------------------------



 



      for above) shall no longer be available to US Airways under the Amended
and Restated MPA.     C.   No Financing Assistance For Aircraft         Upon
assumption of the US Airways MPA, as modified and amended by this Letter
Agreement, Bombardier shall not be obligated to provide any Financing Assistance
of any kind, ** in connection with any CRJ Aircraft (including the Purchase
Right Aircraft), whether delivered or undelivered as of the date hereof, under
the US Airways MPA or the Amended and Restated MPA.

2.0   Predelivery Payments       Within five (5) business days after entry of a
final order of the Bankruptcy Court authorizing and approving the terms of this
Letter Agreement, all pre-delivery payments currently held by Bombardier, in the
amount of $**, shall be returned to US Airways.   3.0   Waiver of Reclamation
Demand       Bombardier hereby agrees to waive its reclamation demand made upon
US Airways on September 22, 2004, and agrees to waive the payment of any
administrative expenses Bombardier may be entitled to pursuant to sections
546(c)(2) and 503(b) of the Bankruptcy Code as a result of such reclamation
demand being made in the Chapter 11 Cases of US Airways, Inc, et al (Case
No. 04-13819) filed in the United States Bankruptcy Court of the Eastern
District of Virginia (the “Chapter 11 Cases”).   4.0   Waiver of Cure Amounts  
    In addition to waiving any cure amounts that may be due and owing in
connection with the assumption of the US Airways MPA, as modified and amended by
this Letter Agreement, as provided for in Section 1.0 above, Bombardier hereby
further agrees to waive any cure payments that may otherwise be due and owing in
connection with any other executory contract listed on Schedule A attached
hereto that US Airways may seek to assume under section 365 of the Bankruptcy
Code in the Chapter 11 Cases.   5.0   Resolution of Proofs of Claim Filed by
Bombardier       Bombardier and US Airways further agree to resolve all
remaining claims of Bombardier asserted against US Airways in the Chapter 11
Cases, including, without limitation, those claims asserted pursuant to Proofs
of Claim Nos. 4324, 4325, 4326, 4327, 4328, 4329, and 4330 (the “Bombardier
Claims”). Specifically, Bombardier and US Airways agree that the order of the
Bankruptcy Court approving this Letter Agreement and the assumption of the US
Airways MPA, as modified and amended by this Letter Agreement, shall (i) permit
Bombardier to set-off (and cancel) credit notes and memoranda issued to US
Airways by Bombardier in the total aggregate amount of US$** million against
US$** million in pre-petition spare parts and equipment receivables owed to
Bombardier by US Airways, (ii) grant to Bombardier a total

**Confidential Treatment Requested.

4



--------------------------------------------------------------------------------



 



      aggregate allowed general unsecured claim in full satisfaction of the
Bombardier Claims in the amount of US$147.5 million (inclusive of the MPA Claim)
(the “Allowed Claim Amount”), which allowed claim shall not thereafter be
subject to any defense, reduction, set off or counterclaim and (iii) permit
Bombardier to receive its distribution on account of the Allowed Claim Amount on
the next scheduled Distribution Date, which is scheduled for January 2007.    
6.0   Creditors’ Committee Approval; Bankruptcy Court Approval         The
parties’ agreements hereunder are subject to (i) the consent of the
post-effective date committee of unsecured creditors to the terms and conditions
of this Letter Agreement and (ii) the entry of an order (in a form reasonably
acceptable to US Airways and Bombardier) authorizing and approving the terms and
conditions of this Letter Agreement and the assumption of the US Airways MPA, as
modified and amended by this Letter Agreement, in each case no later than
December 14, 2006.

This Letter Agreement shall constitute the entire agreement of the parties with
respect to the subject matters addressed herein, and supersedes any prior offer
or undertaking, including, without limitation Bombardier’s offer letter to US
Airways dated February 27, 2006 (ref. B06-7701-TB-0046), and any amendments
thereto relative to such matters.

     
Yours very truly,
   
Bombardier Inc.
   
 
   
/s/ Ross Gray
  /s/ Thomas Bell
 
   
Ross Gray
  Thomas Bell
Director, Contracts
  Manager, Contracts
Bombardier Aerospace-Regional Aircraft
  Bombardier Aerospace-Regional Aircraft
 
   
Agreed and Accepted
   
US Airways Group, Inc.
   
 
   
/s/ J. Scott Kirby
 
   
Name: J. Scott Kirby
   
Title: President
   
Date:
   

**Confidential Treatment Requested.

5



--------------------------------------------------------------------------------



 



Exhibit A

1.   Sale of Goods and Services Agreement No. SOG-023 between Bombardier Inc.,
as represented by Bombardier Aerospace Regional Aircraft and Piedmont Airlines,
Inc.   2.   Data License Agreement No. DAT-1146 between Bombardier Inc.
represented by Bombardier Aerospace Regional Aircraft and US Airways Group, Inc.
  3.   License Agreement for CRJ200 Flight CBT No. MIS-0657 between Bombardier
Inc. represented by Bombardier Aerospace Regional Aircraft and US Airways Group,
Inc.

A-1